Case 1:16-cv-03505-WHP-OTW Document 235 Filed 05/03/19 Page 1 of 2

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGlONAL OFFICE
200 vEsEY sTREET, sums 400
NEW YORK, NY 10231-1022

NANCY A. BRowN
TELEPHONE: (212) 336-1023

 

May 3, 2019
VIA ECF and UPS Overnight

Hon. William H. Pauley III

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: SEC v. Archer, et al.;
No. 16 Civ. 3505 (WHP) (OTW)

Dear Judge Pauley:

We represent the Plaintiff, Securities and Exchange Commission (the “Commission”), in
this action. As we undertook to do in our last Status Report, dated April 4, 2019 (DE 230), the
Commission respectfully submits this status report to provide an update on the various
sentencing dates in the parallel criminal action, United States v. Galanis, 16 Cr. 371 (RA)
(S.D.N.Y.) (the “Criminal Action”), as well as any recent submissions in the Government’s
appeal of the order granting Defendant Archer a new trial, United States v. Galanis (Archer), 18-
3727 (2d Cir.) (the “Archer Appeal”).

The sentencing schedule remains unchanged. Ms. Morton’s sentencing did not go
forward on April ll, 2019. We understand that she still intends to file a new motion to withdraw
her plea, but no filing in that regard appears on the Criminal Action docket.

The Commission continues to try to reach Final Judgments on consent with respect to the
Defendants who have been sentenced, and has reached agreements in principle with Defendants
Hirst, Jason Galanis and, since our last report, John Galanis. The staff will present those
agreements in principle to the Cornmission for its approval prior to June 14, 2019, the now-
scheduled due dates for filing motions for summary judgment pursuant to the Court’s endorsed
Order, dated January 30, 2019 (DE 224).

With respect to the Archer Appeal, Archer’s response continues to be due on June 26,
2019. (Li DE 38.)

Case 1:16-cv-03505-WHP-OTW Document 235 Filed 05/03/19 Page 2 of 2

Hon. William H. Pauley III May 3, 2019
Page 2

We will flle another Status Report within one Week of the next sentencing in the Criminal
Action, or on whatever different schedule the Court may set.

Re ectfully submitted,

l

N A. Brown

cc: All Defendants via e-rnail or overnight mail

